Citation Nr: 1434653	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a waiver of overpayment for Montgomery GI Bill (MGIB) benefits in the amount of $2,575.95.

2.  Entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The appellant had active service from February 1989 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 administrative decisions of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 

When this case was previously before the Board in March 2013, it was remanded for additional development.  The Board also remanded the case in January 2014, finding that there had been incomplete compliance with the Board's March 2013 remand instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Board observes that following the issuance of an April 2014 supplemental statement of the case (SSOC) but prior to the May 2014 return of the appeal to the Board, new relevant evidence was submitted to the RO and added to the claims file.  This evidence consisted of an April 2014 statement from the Veteran that his income had decreased by $200.00 a month.  

This statement is pertinent to each of the Veteran's claims on appeal, as he contends that recovery of the overpayments would result in a hardship.  Further, one of the reasons for the March 2013 remand was to obtain additional financial information from the Veteran.  However, the RO has not considered this new evidence in relation to the current claims.  Because this evidence was received by the AOJ prior to the transfer of the records to the Board, 38 C.F.R. § 19.37(a) (2013) requires that the AOJ consider the evidence and prepare an SSOC under 38 C.F.R. § 19.31(a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand these matters for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claims considering all evidence received or secured since the April 2014 SSOC.  If either benefit sought on appeal remains denied, provide the appellant an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


